Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 	The allowed claims are 1-13.
	Claims 14-15 are cancelled by applicant.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 2011/0146316 to Sedlak and US 2006/0225437 to Kazami.  Regarding independent claim 1, Sedlack teaches a heat pump (abstract) comprising: a condenser (liquefier 51, Fig. 5, par. 46) for condensing compressed working vapor, a condensation zone (61, Figs. 5, 6a, 6b, pars. 46-52); a foreign gas collection space (50, par. 51), the foreign gas collection space comprising: a condensation surface (50, par. 51, Fig. 6a and 6b) which during operation of the heat pump is colder than a temperature of the working vapor to be condensed; and a partition wall (59, Fig. 6a) arranged, between Kazami teaches a vacuum pump (28) for discharging internal gas of a heat pipe. (par. 38, Fig. 1). 
The art of record does not teach, in an obvious combination with the foregoing limitations, that the foreign gas collection space and partition wall are arranged within the condenser. 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763